OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




'r;onorable Ciao. Ii. Sheppard
Coz.ptroiler of ;‘ubllc AOOOlUlts
Austin, Texan

     Sir;




                                                , aA 8ttEQmey,
                                                x08 in the ma
                                                 Dollar*  (#lmzwJc)
                                                6QAal property Qn
                                                        1988, all




                ale 7SS5, Beriaod,CitilStatutea, rabaspro-
vision ror the cororisafonerr  * Court of any county after
thirty day6 netiae to the aouaty or diattiot attoollri~  t0~
file delinquent   t8x suits snd him failure to do 110,to a~-
ploy another attarae~ for the parpose of oolloat~ dolin-
qUOAt State and OaWtty    tax06 $Or a QOXQOAt6SO theWOOf~
          Axtlole TSSSa, Revlned civil Statuten, provides
that aald oontraotl~met be approved by both the OasrptXQiler
BOA.    -0.   Ii.   Sheppard.   April   26, 1939,   S-age 2



and the kttorney  Caneral of the Xate  of Texas, both as
to substanoe  and to form and further provides thet any
oontraot made in violation  of such aot shall be void.

            As said by the Supreme Court in the case of
Xhite v. bloCill, 114 9. 7:. (2d) 860, a contraot for the
collection   of taxes on personal projxrty must rind the
support in some article of the statute to be valid. And,
as held in that ease, and sasterwood    v. ifenderson County,
62 S. ';:. (Cd) C5, as well as Zplvan Sanders Cor,pany v.
Sourxy County, 77 2. PI'.(2d) 709, oontraots    for the ool-
1OOtiOA Or deliAqUOAt   tax08 made betWWA   OOmAias~OA~l'a'
oourta And attorneys must be approved by the Comptroller
and the Attorney General, otherwise they are void. Then,
ia no provlalo~ in the atatuto r0r the comptroller to
ratify auoh oontraote artierthey have been perf.onaed~
A8 said by the Supreme Court iA Eaatemood V. EIeAdOrMA
county, mppn:
             *The pomr to provide ior the oolleotlon
        oi delinqt&entt&a and preaaribe the oompen-
        a&ion to'be paid for the 6enlo66 rendered 5.~
        that respect reeldes eroluslvelyin the legla-
        lature.*
          Slnoe Artlolea 7935 6nd 7W5-a embody the only
prwlaioa6  r0r a oolleotlngattorneyto x-weirsa part o?
the rbare oolleeotedfor the State aa oompensatloafor &la
senloes, he'muat brm hlmaelf ulthln the terms of those
statotee to be entit&d to be uompearrated by the State.
Then 1s no statute whioh dlreotly or indlreotly olother
the Comptrollerwith lthorlty to oompensate‘amattorney
?or renlaw rendered by hla la oolleotingtaxes.
          our aA6wer to your que6tlon,therefoxe, 18 in
the negative.
                                             Your6 very truly
                                          ATTQRlQYt2WERAL OF TEXAS


                                                         Glenn    R. Lowi
                                                                 Aeolatant
GRL:LM